Citation Nr: 1541249	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  09-22 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for obesity, to include as secondary to service-connected disability.

2.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1968 to January 1976.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims in July 2013, which vacated a March 2012 Board decision and remanded the case for additional development.  The issues initially arose from rating decisions in September 2008 and November 2009 by the Providence, Rhode Island, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded in April 2014.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2011.  A copy of the transcript of that hearing is of record.  


FINDINGS OF FACT

1.  Exogenous obesity is not a disability for VA compensation purposes and the Veteran's obesity is not otherwise shown to have developed nor to have been aggravated as a result of an established event, injury, or disease during active service or a service-connected disability.

2.  The Veteran's service-connected disabilities alone do not preclude him from securing and following a substantially gainful occupation.



CONCLUSIONS OF LAW

1.  An obesity disability for VA compensation purposes was not incurred or aggravated as a result of active service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  The criteria for TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate the claims by correspondence dated in August 2008 and May 2009.  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service medical records, VA treatment and examination reports, and statements and testimony in support of the claims.  The development requested on remand in April 2014 has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015).  For adjudication of TDIU rating theories, the medical expert's task is to diagnose and opine as to medical causation and VA is charged with finding facts and applying the appropriate legal standards.  Geib v. Shinseki, 733 F.3d 1350 (Fed.Cir.2013) (applicable regulations place responsibility for ultimate TDIU determination on VA adjudicator, not medical examiner).  As to the obesity claim at issue, although a May 2014 VA medical opinion included inconsistent statements concerning whether the Veteran's obesity was due to or aggravated by service, an August 2014 addendum from the examiner is unequivocal that he did not have a service-related disability as a result of obesity.  Exogenous obesity is not a disability for compensation purposes nor is it a developmental or congenital disease for aggravation or secondary service connection purposes.  Therefore, no additional clarification or rationale for the May 2014 or August 2014 opinions are required.  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Service Connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  

Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation for VA compensation purposes.  38 C.F.R. § 3.303(c) (2015).  Obesity is defined as an increase in body weight beyond the limitation of skeletal and physical requirement, as the result of an excessive accumulation of fat in the body, and exogenous obesity is obesity due to overeating.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1297 (30th Ed. 2003).

VA's General Counsel has held that service connection may be granted for disease, but not defects, which are congenital, developmental, or familial in origin when the evidence establishes the disorder was incurred in or aggravated by active service.  It was noted that congenital or developmental defects cannot be service connected because they are not diseases or injuries under the law.  However, if a superimposed injury or disease occurred, a resulting disability may be service connected.  VAOPGCPREC 82-90 (1990), 55 Fed Reg. 45711 (1990).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of service as shown by the service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

In order to prevail on the issue of entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and competent regarding those issues for which is can be competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2015).

The Veteran has requested service connection for obesity.  The service medical records show that he weighed 225 pounds on entrance into service in May 1968, and that he gained weight during service.  Reports dated in April 1973, October 1974, January 1975, and March 1975 stated that his obesity was exogenous.  A July 1973 service medical weight evaluation noted that he weighed 295 pounds.  The examiner reported that there was no medical reason why he could not lose sufficient weight to meet service department standards.  An October 1973 service medical weight evaluation noted he weighed 291 pounds and it was again noted that there was no medical reason why he could not lose sufficient weight to meet service department standards.  A December 1973 report noted that laboratory testing in October 1973 revealed normal results on testing of blood sugar, cholesterol, and thyroid.  The report stated that there was no medical reason why the Veteran could not demonstrate the ability to control his weight.  A July 1975 report noted he was overweight and never exercised except for occasional softball.

The medical evidence of record states that the Veteran had been obese since separation from service.  A March 1993 VA outpatient medical report noted he stated he was making some dietary changes, and that he reported that he did not exercise due to severe chronic back pain.  The examiner stated that the Veteran had questionable diet compliance.

An October 1993 VA outpatient medical report noted that the Veteran continued to consume high calorie, high fat, and high cholesterol foods.  The examiner also noted that he had been counseled on an appropriate diet for over two years and was still not compliant.  A January 1994 report noted his obesity was a lifelong problem.  A November 1994 report stated that his fat and calorie intake was significant and that he ingested about 1000 calories per day from juice alone with food choices that were often high in fat.  The examiner noted that the Veteran did not appear motivated to maintain an adequate diet.

On VA spine examination in February 1998, the Veteran reported that he had weighed about 250 pounds in high school.  Following physical and diagnostic examination, the examiner opined that the Veteran's back was perfectly suited and capable for activities of daily living and suitable for any activity he might engage in at close to 400 pounds.

In a November 1999 VA outpatient medical report, the Veteran stated that he weighed 275 pounds in high school.  A March 2000 report noted he stated that his job was so stressful that he could not stop eating.  A June 2002 report noted he had recently lost weight, from 440 pounds to 397 pounds, due to a cardiac diet while in the hospital, followed by a low salt and fat diet at home.  Following physical examination, the examiner stated that the Veteran's changes in his meal plan had resulted in significant weight loss, with the majority of weight loss most likely due to a decrease in portions.  A November 2002 report noted he stated he had continued a diet of two to three meals per day with reduced portions and low fat foods.  He also reported that he walked one to two miles per day.  

In a February 2003 VA outpatient medical report, the Veteran stated that since retirement he had taken a part-time job which provided him more activity and less time to think about snacking.  He reported that he felt that a great deal of his eating binges had been caused by high anxiety levels while working.  A December 2005 report noted he stated he lost 20 pounds due to decreased appetite.  A February 2007 report noted that morbid obesity was mainly due to his lifestyle.

In a December 2013 statement, the Veteran asserted that his back injury in service had caused a loss of mobility that resulted in severe weight gain.  He further asserted that he was unable to move around due to back pain, and that the medication prescribed for the back disability had weight gain as a side effect.  

In a May 2014 VA medical opinion, in response to the question as to whether the Veteran had a disability manifested by obesity that was caused by or aggravated by service, the examiner stated that inactivity alone did not cause obesity, explaining that if that were true everyone with limited mobility would be overweight, and that the Veteran had nonservice-connected knee disabilities that contributed to his inactivity.  The examiner then stated that "[i]t is as least as likely as not this Veteran's obesity is due to or aggravated by his service connected (sic) conditions."  In an August 2014 addendum the examiner clarified that the Veteran "does not have a sc disability related to obesity."

Based upon the evidence of record, the Board finds that the Veteran's exogenous obesity is not a disability for VA compensation purposes and that an obesity disability is not shown to have developed or to have been aggravated as a result of an established event, injury, or disease during active service or a service-connected disability.  The overall evidence demonstrates that the Veteran was overweight upon service entry and that he has exogenous obesity that is, for VA compensation purposes, considered to be a developmental defect.  He is shown to have had a lifelong history of obesity, to have gained a great deal of weight in service with medical opinions at that time describing his obesity as exogenous in nature, and to have no demonstrated medical reason why he could not lose weight.  While there is clearly some impairment due to the effects of his obesity, there is no competent evidence demonstrating a disability manifested by obesity due to a superimposed injury or disease during service or a service-connected disability.

Additionally, the post-service medical evidence is replete with statements which link the Veteran's obesity to his lifestyle, in particular his dietary habits.  He was frequently reported to be gaining weight when he was noncompliant with recommended diets.  Furthermore, all of his recorded periods of weight loss occurred when he was either compliant with a diet or had otherwise reduced his food intake in some manner or increased his exercise.  

The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  For example, he is competent to discuss experienced symptoms such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  However, he is not shown to have any medical expertise and his opinions as to whether obesity developed or increased as a result of injury or disease during service, a service-connected disability, or medication prescribed for a service-connected disability are not competent evidence.  In fact, the persuasive medical evidence in this case demonstrates that his obesity is exogenous in nature and that it is a developmental defect associated with his behavioral or lifestyle choices and activities.  The examiner specifically noted that there are other inactive people due to disability who are not obese.

Therefore, the Board finds that the preponderance of the evidence is against the claim, and that service connection for obesity must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

A total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability rated 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  38 C.F.R. § 4.16(a) (2015). 

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Rating boards are to refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements.  38 C.F.R. § 4.16(b) (2015).  

A Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  Total disability ratings will be assigned when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a) (2015).  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2015).

In determining entitlement to a total disability rating based upon individual unemployability neither nonservice-connected disabilities nor advancing age may be considered.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In determining whether a claimant is unable to secure or follow a substantially gainful occupation, the central inquiry is whether the service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  A TDIU analysis must take into account the individual Veteran's education, training, and work history.  Friscia v. Brown, 7 Vet. App. 294 (1994); Beaty v. Brown, 6 Vet. App. 532 (1994); Moore v. Derwinski, 1 Vet. App. 356 (1991).

The pertinent evidence of record shows the Veteran has current service-connected disabilities including degenerative joint disease with L5-S1 radiculopathy, rated 40 percent; coronary artery disease associated with hypertension, rated 30 percent; hypertension, rated 10 percent; tinnitus, rated 10 percent; and bilateral hearing loss, rated 0 percent.  His combined service-connected disability rating is 70 percent, effective from December 14, 2011.  Therefore, the percentage criteria of 38 C.F.R. § 4.16(a) are met.

A May 2003 VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, noted that the Veteran left work in November 2002 due to regular retirement.  It was also noted that he had used 116 hours of sick leave in the 12 months preceding his last date of employment and that concessions to his employment, including seated work and lifting restrictions, had been made by reason of age or disability.  

A May 2003 VA neurological disorders examination found the Veteran's chronic low back problem was not incapacitating.  A May 2003 VA heart examination report noted that it was highly likely that the Veteran would not be able to secure gainful employment primarily due to morbid obesity and not secondarily due to  lumbosacral spine chronic pain syndrome.  A September 2004 VA spine examination report found his ability to obtain and maintain gainful employment was more likely to be impacted by morbid obesity than his back condition.  A September 2004 VA hypertension examination found his blood pressure did not affect his current ability to perform normal daily routines.  A September 2004 VA heart examination found his atypical chest pain, in and of itself, did not prevent him from performing his normal daily activities.  An August 2005 VA heart examination found his heart condition did not affect his usual activities, occupation, or employability.

In a July 2009 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported that his service-connected back disability prevented him from securing or following any substantially gainful occupation.  He stated that he had last worked in November 2002 and that he became too disabled to work in May 2003.  He reported that he had worked as a technician with the United States Postal Service (USPS) from February 1977 to November 2002.  He stated he left his last employment because of his disability and that he had not tried to obtain subsequent employment.  He reported that he had completed four years of college.  

A July 2009 VA spine examination report noted that it was difficult to determine whether the Veteran was unemployable since his morbid obesity was such a major factor in his condition.  The examiner stated that there was insufficient data available to make a judgment call with regard to the Veteran's low back disorder.  A July 2009 VA heart examination found that, with regard to unemployability, neither the Veteran's coronary artery disease nor his hypertension precluded gainful employment, either physical or sedentary.

Private medical correspondence dated in February 2011 stated that the Veteran had severe degenerative joint disease of the knees and a service-connected back injury which rendered him unemployable.  No rationale was provided.

In statements dated in July 2011 the Veteran and his spouse reported that he was unable to stand or walk for prolonged periods of time due to back pain.  It was noted he required a motorized cart for shopping.

A July 2011 VA spine examination found that the effects of the Veteran's low back disorder on his usual occupation would be assignment to different duties and increased absenteeism.  The effects on his occupational activities were decreased mobility, problems with lifting and carrying, difficulty reaching, and pain.  

At his December 2011 hearing, the Veteran testified that he did not have issues with obesity prior to service and that after his back injury in service his mobility decreased and he gained weight.  He stated that that after he retired from the USPS he attempted to find another job, but was unsuccessful. 

A January 2012 VA examination found that the Veteran's heart condition impacted his ability to work due to frequent fatigue, dyspnea, and intermittent chest pain on mild physical exertion.  The examiner noted he reported symptoms with activities such as walking from his living room to the kitchen or bathroom and when preparing meals.  It was noted that the Veteran's obesity had a 20 percent effect on his metabolic equivalents (METs) level.  In a March 2012 statement, the examiner found the Veteran's coronary artery disease did not preclude him from working.  It was noted that based upon examination findings and his METs level, he was able to engage in employment with minimal physical exertion and moderate sedentary employment.  His METs level at greater than 3 to 5 put him at risk for work-related activities that involved heavy lifting, pushing, and carrying.  

An August 2012 report noted that following the Veteran's heart examination in January 2012, his interview-based METs score was reported as greater than 3 to 5 METs, which took into account his heart condition and his other comorbidities, including morbid obesity and musculoskeletal conditions.  Based solely on his heart condition the Veteran had an estimated METs score of greater than 5 to 7.  It was noted that the heart condition alone would preclude him from completing physical employment due to chest pain and shortness of breath upon exertion, but would not render him unable to secure or maintain gainful employment of a sedentary nature.

In a December 2013 statement, the Veteran asserted that he was unable to move around due to back pain and that the medication prescribed for his back disability had weight gain as a side effect.  He reported that after showering he had to sit in a chair to dry off and shave because he was unable to stand long enough to complete those tasks.

VA treatment records dated in December 2013 noted the Veteran reported losing 30 pounds in one year and that he used a cane when walking because he was "bone on bone" in the knees.  He stated he needed to lose weight to 300 pounds before he would be considered a candidate for knee replacement surgery.  The examiner noted he walked with a limp from back pain which was estimated as 6 on a 10 point scale.  

A March 2014 private vocational consultant's opinion found that based upon medical records, ongoing severity of symptoms, and the Veteran's description of his symptoms, it was at least as likely as not that his service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.  His unemployability was noted to have existed since at least 2008.  It was also noted that he had a degree in psychology and sociology.  His prior occupation as a bulk mail technician was noted to fall within the light physical demand classification and required frequent to constant fingering, standing, bending/twisting, and handling, occasional to frequent walking, and occasional kneeling, crouching, stooping, and/or crawling.  Based on the information provided in the review of the medical records and the Veteran's reports, it was found he would be precluded from performing his former occupation of bulk mail technician.  It was further noted that occupations within the sedentary physical demand classification involve sitting either almost constantly or constantly throughout the day, and that the Veteran reported having constant back pain and that sitting caused pain in his back, such that he must lie down in order to relieve the discomfort.  That requirement was noted to be an unrealistic expectation within a normal work environment.

A May 2014 VA examination report noted the Veteran reported he was unable to work off his weight due to a service-connected spine disability.  He stated he was unable to stand for any length of time due to pain in the back and bad knees.  The examiner noted he was able to drive a truck to the examination and that he reported he could tolerate sitting for short periods but felt he had to lay down for comfort.  It was noted he reported having chest pain at rest, related to heart disease.  He was able to use a telephone without difficulty, but it was noted that he had a memory deficit.  The examiner found the Veteran's ability to perform duties that required prolonged standing, walking, lifting, pushing, and pulling was impacted by his back condition and his coronary artery disease, and that the impact on sedentary duties included an inability to tolerate sitting for any length of time due to back impairments and reported chest pain at rest.  However, the extent of that impact could not be measured as his obesity contributed to those limitations also.  It was noted that his hypertension had no impact on his ability to perform physical or sedentary duties.

Based upon the evidence of record, the Board finds the Veteran's service-connected disabilities alone do not preclude him from securing and following a substantially gainful occupation.  The overall evidence in this case is persuasive that the Veteran's service-connected disabilities have some serious impact on his employability, but that his service-connected disabilities alone do not preclude sedentary employment.  He is shown to have a work history, including as a technician, and to have completed four years of college with a degree in psychology and sociology.  The Board specifically finds that VA examination findings in July 2009, July 2011, January 2012, March 2012, August 2012, and May 2014 are persuasive that the service-connected disabilities, exclusive of the impairments caused by the Veteran's exogenous obesity and nonservice-connected disabilities, do not preclude sedentary employment.  It was estimated in January 2012 that his obesity caused 20 percent of his METs level impairment and, absent contrary competent evidence, it is reasonable to assume that this level of impairment continued at the time of the May 2014 VA examination.  The current evidence shows that he remains morbidly obese and there is no indication that a loss of 30 pounds subsequent to the January 2012 examination has significantly changed the estimated degree of impairment due to obesity.

Although the March 2014 private vocational consultant's opinion is competent evidence, the Board finds the opinion warrants a lesser degree of probative weight because no discussion was provided as to the degree of employment impairment attributable to the Veteran's service-connected disabilities exclusive of the nonservice-connected obesity and other nonservice-connected disabilities.  The Veteran's obesity and knee disabilities are shown to be substantial impairments themselves and to substantially contribute to problems standing, walking, and with general health.  Therefore, the March 2014 opinion is found to warrant a lesser degree of probative weight based upon an inadequate discussion of pertinent facts and inconsistency with other competent evidence of record.  Because the service-connected and nonservice-connected disabilities and conditions were considered, that report does not serve to establish that it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

While it is also acknowledged that the Veteran may require some job accommodations for sedentary employment as a result of service-connected disabilities, there is no indication in the available record that those accommodations may not be reasonably provided for him.  In fact, he is shown to have been provided accommodations in his prior USPS employment before his retirement and work in the psychology and sociology fields in which he was previously trained would allow for such accommodations.  Therefore, the appeal for a TDIU must be denied.  The Board fins that the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for obesity is denied.

Entitlement to TDIU is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


